SECOND AMENDED AND RESTATED LOAN AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT ("Agreement") is entered into as
of August 15, 2010 by and between FIRST NATIONAL BANK OF OMAHA, N.A., a national
banking association ("First National") as a Lender, Administrative Agent and
Collateral Agent for the Lenders, Bank Midwest, N.A., a national banking
association (“Bank Midwest”) as a Lender, Crawford County Trust & Savings, a
State banking association ("Crawford County") as a Lender, Quad City Bank &
Trust Co., a State banking association ("Quad City") as a Lender, M & I Marshall
& Ilsley Bank, a national banking association (“M & I”) as a Lender, Bankers
Trust Company (“Bankers Trust”) as a Lender and the other Lenders a party hereto
from time to time, and SUMMIT HOTEL PROPERTIES, LLC ("Summit Hotel"), a South
Dakota limited liability company and SUMMIT HOSPITALITY V, LLC ("Summit
Hospitality"), a South Dakota limited liability company.  First National, Bank
Midwest, Crawford County, Quad City, M & I, Bankers Trust and the other lenders
a party hereto from time to time may be hereinafter collectively referred to as
the “Lenders” and individually as a "Lender".  Summit Hotel and Summit
Hospitality may be collectively referred to hereinafter as the "Borrowers" and
individually as a "Borrower".  The Administrative Agent and the Collateral Agent
for the Lenders may be hereinafter collectively referred to as the "Agent".


WHEREAS, the Borrowers, the Agent, and certain of the Lenders are parties to a
Loan Agreement, dated as of June 24, 2005, as amended (as so amended and as in
effect prior to the date of the Current Credit Agreement defined below, the
"Original Credit Agreement"), pursuant to which the Lenders party thereto made
loans available to the Borrowers;


WHEREAS, the Original Credit Agreement was amended and restated by that certain
First Amended and Restated Loan Agreement dated August 31, 2009 among Borrowers,
the Agent and the Lenders (as amended, including by that certain First Amendment
to First Amended and Restated Loan Agreement dated May 14, 2010, and as in
effect prior to the date hereof, the "Current Credit Agreement");


WHEREAS, the Borrowers have requested that the Current Credit Agreement be
amended and restated on the terms and conditions set forth herein;


WHEREAS, it is intended that the indebtedness of the Borrowers under this
Agreement be a continuation of the indebtedness of the Borrowers under the
Original Credit Agreement as amended by the Current Credit Agreement; and


WHEREAS, under the terms and conditions of and subject to the limitations
contained in this Agreement, Lenders have approved financial accommodations in
the maximum principal amount of $43,334,527.22 consisting of the Pool One Term
Loans and Pool Two Term Loans defined in this Agreement.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


ARTICLE I
Pool One Term Loans


1.1.          Definitions.  Certain capitalized terms not otherwise defined in
the body of this Agreement shall have the meanings given to such terms in
Exhibit A attached hereto and incorporated herein by reference.


1.2.          Pool One Term Loans.  Subject to the terms of this Agreement and
the maximum amount available under the Pool One Loan Formula, Lenders severally
agree to extend to Borrowers the following term loans (as they may be amended,
modified, refinanced, replaced and/or restated from time to time, each a "Pool
One Term Loan" and collectively the "Pool One Term Loans"):


(a).          a term loan in the aggregate principal amount of $6,700,000.00
(the "Hyatt Place Pool One Term Loan");


(b).          a term loan in the aggregate principal amount of $6,375,000.00
(the "Holiday Inn Express Pool One Term Loan"); and


(c).          a term loan in the aggregate principal amount of $5,850,000.00
(the "Staybridge Suites Pool One Term Loan").


1.3.          Pool One Term Notes.  Each of the Pool One Term Loans will be
evidenced by an Amended and Restated Pool One Term Note executed and delivered
by Borrowers to Agent as follows (collectively, the "Pool One Term Notes"):


(a).          The Hyatt Place Pool One Term Loan will be evidenced by an Amended
and Restated Hyatt Place Pool One Term Note payable to the order of the Agent in
the principal amount of $6,700,000.00 for the benefit of the Lenders in
proportion of their respective Percentage in the Hyatt Place Pool One Term Loan.


(b).          The Holiday Inn Express Pool One Term Loan will be evidenced by an
Amended and Restated Holiday Inn Express Pool One Term Note payable to the order
of the Agent in the principal amount of $6,375,000.00 for the benefit of the
Lenders in proportion of their respective Percentage in the Holiday Inn Express
Pool One Term Loan.


(c).          The Staybridge Suites Pool One Term Loan will be evidenced by an
Amended and Restated Staybridge Suites Pool One Term Note payable to the order
of the Agent in the principal amount of $5,850,000.00 for the benefit of the
Lenders in proportion of their respective Percentage in the Staybridge Suites
Pool One Term Loan.


2

--------------------------------------------------------------------------------


 
1.4.          Pool One Loan Formula.  In no event shall the aggregate
outstanding principal amount of any Pool One Term Loan exceed 75% of the as is
appraised value of the particular Hotel primarily securing such Pool One Term
Loan.  As a condition to the closing of this Agreement, Borrowers will jointly
and severally pay and apply to the Pool One Note being refinanced by the Holiday
Inn Express Pool One Term Loan the sum of not less than $1,125,000.00 and to the
Pool One Note being refinanced by the Staybridge Suites Pool One Term Loan the
sum of not less than $350,000.00 in order to bring such Pool One Term Loans
within the Pool One Loan Formula for such Pool One Term Loans.


1.5.          Interest.  The interest rate on the Pool One Term Loans is subject
to change from time to time based on changes in an independent index which is
the London Interbank Offered Rate for U.S. Dollar deposits published in The Wall
Street Journal as the Three (3) Month LIBOR Rate (“LIBOR Rate”).  The LIBOR Rate
will be adjusted and determined without notice to Borrowers as set forth herein,
as of the date of the Pool One Term Notes and on the first (1st) day of each
calendar month thereafter (“Interest Rate Change Date”) to the Three (3) Month
LIBOR Rate which is published in The Wall Street Journal as the reported rate
for the date that is two London Banking Days prior to each Interest Rate Change
Date.  If the date of the Pool One Term Notes is any day other than the first
London Banking Day of a month, the initial LIBOR Rate to be in effect until the
beginning of the next succeeding month shall be that Three (3) Month LIBOR Rate
in effect on the date that is two London Banking Days prior to the first day of
the month in which the Pool One Term Notes are dated.  “London Banking Day”
means any day other than a Saturday or Sunday, on which commercial banking
institutions in London, England are generally open for business.  If for any
reason the LIBOR Rate published by The Wall Street Journal is no longer
available and/or Agent is unable to determine the LIBOR Rate for any Interest
Rate Change Date, Agent may, in its sole discretion, select an alternate source
to determine the LIBOR Rate and will provide notice to Borrowers and Lenders of
the source selected.  The LIBOR Rate determined as set forth above shall be
referred to herein as (the “Index”).  The Index is not necessarily the lowest
rate charged by Lenders on their loans.  If the Index becomes unavailable during
the term of the Pool One Term Loans, Agent may designate a substitute index
after notifying Borrowers and Lenders.  Agent will tell Borrowers the current
Index rate upon Borrowers' request.  The interest rate change will not occur
more often than each month on the first (1st) day of each month.  Borrowers
understand that Lenders may make loans based on other rates as well.  The Index
currently is .37625% per annum. The interest rate to be applied to the unpaid
principal balance of the each Pool One Term Loan will be calculated using a rate
of 4% over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 4.37625% per annum
based on a year of 360 days.  Interest on the Pool One Term Loans is computed on
a 365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.  All interest
payable under the Pool One Term Loans is computed using this method.  NOTICE:
Under no circumstances will the interest rate on the Pool One Term Loans be less
than 5.5% per annum or more than the maximum rate allowed by applicable
law.  The principal balance of the Pool One Term Loans will bear interest after
maturity and after the occurrence and during the continuance of an Event of
Default at a variable per annum rate equal to rate determined as above plus 4%,
but not to exceed the maximum rate allowed by law.  Borrowers will jointly and
severally pay interest monthly, in arrears, on the same dates that principal
installments are due.  Accrued and unpaid interest must also be paid on the Pool
One Term Loan Termination Date, whether by acceleration or otherwise.


3

--------------------------------------------------------------------------------




1.6.          Repayment; Maturity.  The Pool One Term Loans will be paid as
follows, with the monthly principal and interest installments, with principal
installments calculated on a twenty (20) year amortization schedule:


(a).           The Hyatt Place Pool One Term Loan will be payable in equal
monthly installments of principal and interest in the amount of $46,088.45 plus
accrued and unpaid interest commencing on September 1, 2010 and continuing on
the first day of each month thereafter until July 31, 2011, when the outstanding
principal balance, together with accrued and unpaid interest, will be due and
payable in full.


(b).           The Holiday Inn Express Pool One Term Loan will be payable in
equal monthly installments of principal and interest in the amount of $43,853.82
plus accrued and unpaid interest commencing on September 1, 2010 and continuing
on the first day of each month thereafter until July 31, 2011, when the
outstanding principal balance, together with accrued and unpaid interest, will
be due and payable in full.


(c).           The Staybridge Suites Pool One Term Loan will be payable in equal
monthly installments of principal and interest in the amount of $40,241.41 plus
accrued and unpaid interest commencing on September 1, 2010 and continuing on
the first day of each month thereafter until July 31, 2011, when the outstanding
principal balance, together with accrued and unpaid interest, will be due and
payable in full.


All payments due on the Pool One Term Loans under this Agreement and the other
Loan Documents shall be made in immediately available funds to the Agent at its
office described in the notice provision of this Agreement unless the Agent
gives notice to the contrary.  Payments so received at or before 1:00 p.m.
Omaha, Nebraska time on any Business Day shall be deemed to have been received
by the Agent on that Business Day.  Payments received after 1:00 p.m. Omaha,
Nebraska time on any Business Day shall be deemed to have been received on the
next Business Day, and interest, if payable in respect of such payment, shall
accrue thereon until such next Business Day.  Agent will remit to each Lender
its Percentage of all payments of principal and interest on the Pool One Term
Loans received by Agent no later than the next Business Day after the Agent is
deemed to have received such payment.


1.7.          Prepayment.  Borrowers may prepay all or any Pool One Term Loan in
full or in part at any time without penalty or premium.  Any partial prepayments
will be applied by Agent to the monthly installments due on the partially
prepaid Pool One Term Loan in the inverse order of their maturities.


1.8.          Fees.  In consideration for Lenders making the Loans available to
Borrowers, Borrowers will jointly and severally pay to the Agent for the pro
rata account of Lenders a commitment fee equal to $162,504.48 in full at the
closing of this Agreement.  Each Lender will be entitled to a portion of such
fee as follows:  (i) $32,500.90 payable to First National; (ii) $32,500.90
payable to M & I; (iii) $48,751.34 to Bank Midwest; (iv) $16,250.45 to Quad
City; (v) $16,250.45 to Bankers Trust; and (vi) $16,250.45 to Crawford
County.  In addition, Borrowers will jointly and severally pay Agent for the
account only of Agent an annual agency fee equal to $23,656.25 payable at the
closing of this Agreement on each anniversary date of this Agreement.


4

--------------------------------------------------------------------------------




ARTICLE II
Pool Two Term Loans


2.1.           Pool Two Term Loans.  Subject to the terms of this Agreement and
the maximum amount available under the Pool Two Loan Formula, Lenders severally
agree to extend to Borrowers the following term loans (as they may be amended,
modified, refinanced, replaced and/or restated from time to time, each a "Pool
Two Term Loan" and collectively the "Pool Two Term Loans"):


(a).           a term loan in the aggregate principal amount of $8,914,616.75
(the "Jackson Courtyard Pool Two Term Loan");


(b).           a term loan in the aggregate principal amount of $6,818,438.05
(the "Germantown Courtyard Pool Two Term Loan"); and


(c).           a term loan in the aggregate principal amount of $8,676,472.42
(the "Hyatt Place Pool Two Term Loan").


2.2.           Pool Two Term Notes.  Each of the Pool Two Term Loans will be
evidenced by an Amended and Restated Pool Two Term Note executed and delivered
by Borrowers to Agent as follows (collectively, the "Pool Two Term Notes"):


(a).           The Jackson Courtyard Pool Two Term Loan will be evidenced by an
Amended and Restated Jackson Courtyard Pool Two Term Note payable to the order
of the Agent in the principal amount of $8,914,616.75 for the benefit of the
Lenders in proportion of their respective Percentage in the Jackson Courtyard
Pool Two Term Loan.


(b). The Germantown Courtyard Pool Two Term Loan will be evidenced by an Amended
and Restated Germantown Courtyard Pool Two Term Note payable to the order of the
Agent in the principal amount of $6,818,438.05 for the benefit of the Lenders in
proportion of their respective Percentage in the Germantown Courtyard Pool Two
Term Loan.


(c).           The Hyatt Place Pool Two Term Loan will be evidenced by an
Amended and Restated Hyatt Place Pool Two Term Note payable to the order of the
Agent in the principal amount of $8,676,472.42 for the benefit of the Lenders in
proportion of their respective Percentage in the Hyatt Place Pool Two Term Loan.


2.3.           Pool Two Loan Formula.  In no event shall the aggregate
outstanding principal amount of any Pool Two Term Loan exceed 65% of the as
stabilized Appraised Value of the particular Hotel primarily securing such Pool
Two Term Loan.


5

--------------------------------------------------------------------------------


 
2.4.          Interest.  The interest rate on the Pool Two Term Loans is subject
to change from time to time based on changes in an independent index which is
the London Interbank Offered Rate for U.S. Dollar deposits published in The Wall
Street Journal as the Three (3) Month LIBOR Rate (“LIBOR Rate”).  The LIBOR Rate
will be adjusted and determined without notice to Borrowers as set forth herein,
as of the date of the Pool Two Term Notes and on the first (1st) day of each
calendar month thereafter (“Interest Rate Change Date”) to the Three (3) Month
LIBOR Rate which is published in The Wall Street Journal as the reported rate
for the date that is two London Banking Days prior to each Interest Rate Change
Date.  If the date of the Pool Two Term Notes is any day other than the first
London Banking Day of a month, the initial LIBOR Rate to be in effect until the
beginning of the next succeeding month shall be that Three (3) Month LIBOR Rate
in effect on the date that is two London Banking Days prior to the first day of
the month in which the Pool Two Term Notes are dated.  If for any reason the
LIBOR Rate published by The Wall Street Journal is no longer available and/or
Agent is unable to determine the LIBOR Rate for any Interest Rate Change Date,
Agent may, in its sole discretion, select an alternate source to determine the
LIBOR Rate and will provide notice to Borrowers and Lenders of the source
selected.  The LIBOR Rate determined as set forth above shall be referred to
herein as (the “Index”).  The Index is not necessarily the lowest rate charged
by Lenders on their loans.  If the Index becomes unavailable during the term of
the Pool Two Term Loans, Agent may designate a substitute index after notifying
Borrowers and Lenders.  Agent will tell Borrowers the current Index rate upon
Borrowers' request.  The interest rate change will not occur more often than
each month on the first (1st) day of each month.  Borrowers understand that
Lenders may make loans based on other rates as well.  The Index currently is
.37625% per annum.  The interest rate to be applied to the unpaid principal
balance of the each Pool Two Term Loan will be calculated using a rate of 4%
over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 4.37625% per annum
based on a year of 360 days.  Interest on the Pool Two Term Loans is computed on
a 365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.  All interest
payable under the Pool Two Term Loans is computed using this method.  NOTICE:
Under no circumstances will the interest rate on the Pool Two Term Loans be less
than 5.25% per annum or more than the maximum rate allowed by applicable
law.  The principal balance of the Pool Two Term Loans will bear interest after
maturity and after the occurrence and during the continuance of an Event of
Default at a variable per annum rate equal to rate determined as above plus 4%,
but not to exceed the maximum rate allowed by law.  Borrowers will jointly and
severally pay interest monthly, in arrears, on the same dates that principal
installments are due.  Accrued and unpaid interest must also be paid on the
maturity date of each Pool Two Term Loan, whether by acceleration or otherwise.


2.5.          Repayment; Maturity.  The Pool Two Term Loans will be paid as
follows, with the monthly principal and interest installments with principal
installments calculated on a twenty (20) year amortization schedule:


(a).           The Jackson Courtyard Pool Two Term Loan will be payable in equal
monthly installments of principal and interest in the amount of $60,052.00 plus
accrued and unpaid interest commencing on September 1, 2010 and continuing on
the first day of each month thereafter until July 1, 2013, when the outstanding
principal balance, together with accrued and unpaid interest, will be due and
payable in full.


6

--------------------------------------------------------------------------------


 
(b).           The Germantown Courtyard Pool Two Term Loan will be payable in
equal monthly installments of principal and interest in the amount of $45,813.00
plus accrued and unpaid interest commencing on September 1, 2010 and continuing
on the first day of each month thereafter until July 1, 2013, when the
outstanding principal balance, together with accrued and unpaid interest, will
be due and payable in full.


(c).           The Hyatt Place Pool Two Term Loan will be payable in equal
monthly installments of principal and interest in the amount of $46,072.00 plus
accrued and unpaid interest commencing on September 1, 2010 and continuing on
the first day of each month thereafter until February 1, 2014, when the
outstanding principal balance, together with accrued and unpaid interest, will
be due and payable in full.


All payments due on the Pool Two Term Loans under this Agreement and the other
Loan Documents shall be made in immediately available funds to the Agent at its
office described in the notice provision of this Agreement unless the Agent
gives notice to the contrary.  Payments so received at or before 1:00 p.m.
Omaha, Nebraska time on any Business Day shall be deemed to have been received
by the Agent on that Business Day.  Payments received after 1:00 p.m. Omaha,
Nebraska time on any Business Day shall be deemed to have been received on the
next Business Day, and interest, if payable in respect of such payment, shall
accrue thereon until such next Business Day.  Agent will remit to each Lender
its Percentage of all payments of principal and interest on the Pool Two Term
Loans received by Agent no later than the next Business Day after the Agent is
deemed to have received such payment.


2.6.          Prepayment.  Borrowers may prepay all or any Pool Two Term Loan in
full or in part at any time without penalty or premium.  Any partial prepayments
will be applied by Agent to the monthly installments due on the partially
prepaid Pool Two Term Loan in the inverse order of their maturities.


ARTICLE III
Collateral; Reserves


Payment of Borrowers' obligations hereunder, under the Pool One Term Loans, Pool
Two Term Loans, under any deposit account relationship and overdrafts with
Agent, and under the Loan Documents shall be secured and/or supported by the
following (hereinafter collectively referred to as the “Collateral”) until all
such obligations are fully and finally paid and performed in full:


3.1.          Personal Property.  The Loans made pursuant to this Agreement and
all other indebtedness arising hereunder or in connection herewith shall be
collateralized and supported by a security interest, and each Borrower hereby
grants to the Agent, a security interest in all of each Borrower's respective
assets associated with or located at a Hotel encumbered with a mortgage or deed
of trust referenced in Section 3.2 below, including, but not limited to, each
Borrower's goods, equipment and inventory, now owned as well as any and all
thereof that may hereafter be acquired by such Borrower, and in and to all cash
and non-cash proceeds (including, without limitation, insurance proceeds),
accessions, accessories and products thereof, and all of such Borrower's
accounts receivable, general intangibles, payment intangibles, software, chattel
paper (whether tangible or electronic), deposit accounts, documents, investment
property and instruments now owned or hereafter arising or acquired and all cash
and non-cash proceeds thereof.  Such security interest shall be further
evidenced by those certain Second Amended and Restated Security Agreements (as
amended, collectively, the "Security Agreement") executed and delivered by each
Borrower to the Agent.  Each Borrower further agrees to authenticate to the
Agent and hereby authorizes the Agent to file in all filing offices the Agent
deems necessary, appropriate or desirable such financing statements,
continuations, assignments or other instruments as may be requested by the Agent
at any time and from time to time in order for the Agent to perfect the security
interest in the aforementioned Collateral.


7

--------------------------------------------------------------------------------


 
3.2.          Real Property.  The Loans made pursuant to this Agreement and all
other indebtedness arising hereunder or in connection herewith shall be
collateralized and supported by the mortgages or deeds of trust, as the case may
be, listed in Schedule 3.2 attached hereto and incorporated herein by reference
encumbering the Hotels described therein (as amended, collectively, the
"Mortgage").  Borrowers will execute such amendments and instruments to the
Mortgage as is required by Agent in order to create, attach and perfect Lenders'
mortgage on the Hotels encumbered by the Mortgage.


3.3.          Other Documents.  Borrowers agree to furnish such information and
to execute such other documents or undertake any other acts as may be reasonably
necessary to attach, perfect and maintain the security interests and assignments
contemplated by this Agreement, or as otherwise reasonably requested by the
Agent from time to time.


3.4.          Maintenance and Capital Expenditure Reserve.  For each Reserve
Hotel, each month the applicable Borrower which owns such Hotel will deposit, in
a deposit account maintained with the Agent, an amount not less than three
percent (3%) of the gross revenues for such Hotel for the prior month to be
maintained as a cash reserve for maintenance and capital expenditures (the
"Maintenance and Capital Expenditure Reserve").  Borrowers hereby grant the
Agent a security interest in the Maintenance and Capital Expenditure Reserve and
will execute such documents required by the Agent to create, grant, attach and
perfect the Agent's Lien on such Maintenance and Capital Expenditures
Reserve.  Borrowers will submit requests for reimbursement or invoices for
payment of capital expenditures for Reserve Hotels, and the Agent will not
unreasonably deny such requests.  Borrowers will be reimbursed from Maintenance
and Capital Expenditure Reserve funds within ten (10) days of request.


ARTICLE IV
Representations and Warranties


Each Borrower represents and warrants to Lenders (which representations and
warranties will survive the delivery of the Pool One Term Notes and Pool Two
Term Notes and shall continue so long as any sums remain outstanding under the
Loans, this Agreement or any other Loan Document as follows:



4.1.          Standing.  Each Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
South Dakota.  Each Borrower is duly qualified and is in good standing in every
other jurisdiction where such qualification and good standing is required in
order to conduct business in such jurisdiction.  Each Borrower has the power and
authority to own its property and to carry on its business.


8

--------------------------------------------------------------------------------


 
4.2.          Authority.  Each Borrower has the full power and authority to
execute and deliver this Agreement and the other Loan Documents, and the same
constitute the binding and enforceable obligations of Borrowers in accordance
with their terms.  No consent or approval of the members or manager of either
Borrower or any other Person, creditor, governmental department, agency or body
are required as a condition to the effectiveness and validity of the Loan
Documents.  The execution of and performance by each Borrower of its obligations
under the Loan Documents to which it is a party has been duly authorized by all
appropriate and required limited liability company proceedings and action and
will not violate, conflict with or contravene any provisions (i) of law or any
regulation, order, writ, judgment, injunction, decree, permit, or license
applicable to such Borrower or any of such Borrower's property, or (ii) of such
Borrower's Articles of Organization, Operating Agreement or any members’
agreement or other governing or organizational agreement of such Borrower or
such Borrower's members.


4.3.          Litigation.  There are no actions, suits, arbitration proceedings
or other proceedings of any nature pending or, to the knowledge of either
Borrower, threatened, or any basis therefor, against or affecting either
Borrower or any Collateral at law or in equity, in any court or before any
governmental department or agency or arbitrator or arbitration panel, which may
result in a Material Adverse Effect.


4.4.          Conflicting Agreements.  There are no provisions of any existing
mortgage, indenture, deed of trust, trust deed, lease, contract or agreement of
any nature binding on either Borrower or affecting the Collateral or either
Borrower's other property, which would conflict with or in any way prevent the
execution, delivery, or performance of the terms of this Agreement and/or the
Loan Documents.  Neither Borrower is in default in any respect in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any agreement or instrument to which it is a party.


4.5.          Title and Liens.  Each Borrower has good, valid and marketable
title of record to its real, mixed and personal property (including, without
limitation, the property constituting Collateral), all of which is owned free
and clear of all mortgages, Liens, pledges, charges, attachments and other
security interests and encumbrances of any nature, except for the Permitted
Liens or as otherwise provided for in this Agreement or disclosed to and
approved by Lenders in writing.  In respect of leased property, the applicable
Borrower has valid and enforceable leasehold interests therein.


4.6.          Taxes.  Each Borrower has filed all federal, state, local, and
other tax and similar returns and has paid or provided for the payment of all
taxes assessments and other governmental charges due thereunder through the date
of this Agreement, including without limitation, all withholding, FICA and
franchise taxes.  No claims or Liens for unpaid taxes which are due have been
asserted, claimed or threatened against either Borrower.


9

--------------------------------------------------------------------------------


 
4.7.          Financial Statements.  Borrowers' audited financial statements
dated as of December 31, 2009 and internally-prepared interim financial
statement dated June 30, 2010, copies of which have been furnished to Lenders,
are complete and correct and fairly and accurately present the financial
condition of each Borrower as of such date and the results of operations for the
period covered by such statements.  Since June 30, 2010, there has been no
Material Adverse Effect or change with respect to either Borrower.  Neither
Borrower has any material liabilities, direct or contingent, except those
disclosed in the foregoing financial statements or as otherwise disclosed to
Lenders in writing.  No information, exhibit or report furnished by either
Borrower to Lenders or the Agent in connection with the Loans, this Agreement or
any other Loan Document contains any material misstatement of fact or omits to
state a material fact or any fact necessary to make the statement contained
therein incomplete or not materially misleading.


4.8.          Other.  All statements by either Borrower contained in any
certificate, statement, document or other instrument or writing delivered by or
on behalf of either Borrower at any time pursuant to this Agreement or the other
Loan Documents shall constitute representations and warranties made by Borrowers
hereunder.  No representation or warranty of either Borrower contained in this
Agreement or any other Loan Document, and no statement contained in any
certificate, schedule, list, financial statement or other instrument furnished
to Lenders or the Agent by or on behalf of Borrowers contains, or will contain,
any untrue statement of a material fact, or omits, or will omit, to state a
material fact necessary to make the statements contained herein or therein not
misleading.  To the best of each Borrower's knowledge, all information material
to the transactions contemplated in this Agreement has been expressly disclosed
to Lenders in writing.


4.9.          Regulation U.  No part of the proceeds of the Loans will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or to reduce or retire
any indebtedness incurred for any such purpose.  If requested by the Agent,
Borrowers will furnish to the Agent a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U to the
foregoing effect.


4.10         ERISA.


(a)           Definitions.  The following terms shall have the following
definitions:


(1)           "Consolidated Entity" shall mean any corporation or other entity
which owns at least 50% of the voting or control rights or interest or other
ownership interest in either Borrower directly or indirectly in any manner, or
in which at least 50% of the voting stock or other ownership interest in such
corporation or other entity is owned by either Borrower directly or indirectly
in any manner.  If Borrowers have no Consolidated Entities, the provisions of
this Agreement relating to Consolidated Entities shall be inapplicable without
affecting the applicability of such provisions to Borrowers alone.



(2)           "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.


(3)           "Internal Revenue Code" shall mean the Internal Revenue Code of
1986, as amended from time to time.


10

--------------------------------------------------------------------------------


 
(4)           "Pension Event" shall mean, with respect to any Pension Plan, the
occurrence of:  (i) any prohibited transaction described in Section 406 of ERISA
or in Section 4975 of the Internal Revenue Code; (ii) any Reportable Event;
(iii) any complete or partial withdrawal, or proposed complete or partial
withdrawal, of Borrowers or any Consolidated Entity from such Pension Plan; (iv)
any complete or partial termination, or proposed complete or partial
termination, of such Pension Plan; or (v) any accumulated funding deficiency
(whether or not waived), as defined in Section 302 of ERISA or in Section 412 of
the Internal Revenue Code.


(5)           "Pension Plan" shall mean any pension plan, as defined in Section
3(2) of ERISA, which is a multi-employer plan or a single employer plan, as
defined in Section 4001 of ERISA, and subject to Title IV of ERISA and which is
(i) a plan maintained by either Borrower or any Consolidated Entity for
employees or former employees of either Borrower or of any Consolidated Entity,
(ii) a plan to which either Borrower or any Consolidated Entity contributes or
is required to contribute, (iii) a plan to which either Borrower or any
Consolidated Entity was required to make contributions at any time during the
five (5) calendar years preceding the date of this Agreement or (iv) any other
plan with respect to which either Borrower or any Consolidated Entity has
incurred or may incur liability, including, without limitation, contingent
liability, under Title IV of ERISA either to such plan or to the Pension Benefit
Guaranty Corporation.  For purposes of the definitions of the terms "Pension
Event" and "Pension Plan", each Borrower shall include any trade or business
(whether or not incorporated) which, together with such Borrower or any
Consolidated Entity, is deemed to be a single employer within the meaning of
Section 4001(b)(1) of ERISA.


(6)           "Reportable Event" shall mean any event described in Section
4043(b) of ERISA or in regulations issued thereunder with regard to a Pension
Plan.


(b)          ERISA Representations and Warranties.  Each Borrower represents and
warrants to Lenders that:


(1)           No Pension Plan has been terminated, or partially terminated, or
is insolvent, or in reorganization, nor have any proceedings been instituted to
terminate or reorganize any  Pension Plan;


(2)           Neither Borrower nor any Consolidated Entity has withdrawn from
any Pension Plan in a complete or partial withdrawal, nor has a condition
occurred which, if continued, would result in a complete or partial withdrawal;


(3)           Neither Borrower nor any Consolidated Entity has incurred any
withdrawal liability, including, without limitation, contingent withdrawal
liability, to any Pension Plan, pursuant to Title IV of ERISA;


11

--------------------------------------------------------------------------------


 
(4)           Neither Borrower nor any Consolidated Entity has incurred any
liability to the Pension Benefit Guaranty Corporation other than for required
insurance premiums which have been paid when due;


(5)           No Reportable Event has occurred with regard to a Pension Plan;


(6)           No Pension Plan or other "employee pension benefit plan", as
defined in Section 3(2) of ERISA, to which either Borrower or any Consolidated
Entity is a party has an accumulated funding deficiency (whether or not waived),
as defined in Section 302 of ERISA or Section 412 of the Internal Revenue Code;


(7)           The present value of all benefits vested under any such Pension
Plan does not exceed the value of the assets of such Pension Plan allocable to
such vested benefits;


(8)           Each Pension Plan and each other employee benefit plan as defined
in Section 3(2) of ERISA, to which either Borrower or any Consolidated Entity is
a party has received a favorable determination by the Internal Revenue Service
with respect to qualification under Section 401(a) of the Internal Revenue Code;


(9)           Each Pension Plan and each other employee benefit plan as defined
in Section 3(2) of ERISA, to which either Borrower or any Consolidated Entity is
a party is in substantial compliance with ERISA, and no such plan or any
administrator, trustee or fiduciary thereof has engaged in a prohibited
transaction defined or described in Section 406 of ERISA or in Section 4975 of
the Internal Revenue Code; and


(10)           Neither Borrower nor any Consolidated Entity has incurred any
liability or a trustee or trust established pursuant to Section 4049 of ERISA or
to a trustee appointed pursuant to Section 4042(b) or (c) of ERISA.


(c)           ERISA Indemnity.  In addition to any other transfer prohibitions
set forth herein and in the other Loan Documents, and not in limitation thereof,
neither Borrower shall assign, sell, pledge, encumber, transfer, hypothecate or
otherwise dispose of its interest or rights in this Agreement or in the
Collateral, or attempt to do any of the foregoing or suffer any of the
foregoing, nor shall any shareholder or member of either Borrower assign, sell,
pledge, encumber, transfer, hypothecate or otherwise dispose of any of its
rights or interest in such Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loans or the
exercise of any of Lenders’ rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in Lenders being deemed in violation of any applicable provision of
ERISA.  Borrowers jointly and severally agree to indemnify and hold Lenders free
and harmless from and against all loss, costs (including attorneys' fees and
expenses), taxes, damages (including consequential damages), and expenses
Lenders may suffer by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA
necessary or desirable in the Agent's sole judgment or by reason of a breach of
the foregoing prohibitions.  The foregoing indemnification shall survive
repayment of the Loans.


12

--------------------------------------------------------------------------------


 
4.11.        Solvency.  Each Borrower is and, after consummation of the
transactions contemplated by this Agreement will be, Solvent.  “Solvent” shall
mean that, as of a particular date, (i) such Borrower is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business; (ii) such
Borrower is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Borrower's property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Borrower is engaged, (iii) the
fair value of the property of such Borrower is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Borrower and (iv) the present fair salable value of the assets of such Borrower
is not less than the amount that will be required to pay the probable liability
of such Borrower on its debts as they become absolute and matured.  In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


4.12.        Compliance With Law.  The business and operations of the Borrowers
comply in all respects with all applicable federal, state, regional, county and
local laws, including without limitation statutes, rules, regulations and
ordinances relating to public health, safety or the environment or disposals to
air, water, land or groundwater, to the withdrawal or use of groundwater, to the
use, handling or disposal of polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including, without limitation, petroleum, its derivatives,
by-products or other hydrocarbons), to exposure to toxic, hazardous, or other
controlled, prohibited or regulated substances, to the transportation, storage,
disposal, management or release of gaseous or liquid substances, and any
regulation, order, injunction, judgment, declaration, notice or demand issued
thereunder, except where the failure to so comply (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.


ARTICLE V
Financial and Affirmative Covenants


So long as this Agreement remains in effect, or as long as there is any
principal or interest due under the Loans, unless the Required Lenders shall
otherwise consent in writing, Borrowers will:


5.1.          Financial Covenants.  Borrowers shall maintain and comply with the
following financial covenants:



(a).           Debt Service Coverage Ratio.  Each Borrower shall maintain at all
times, on a rolling four-quarter average (for each Borrower’s four most recent
fiscal quarters then ended), a Debt Service Coverage Ratio of not less than
1.50:1.00.  The first quarterly calculation and measurement of the Debt Service
Coverage Ratio shall be September, 2010.


13

--------------------------------------------------------------------------------


 
(b).           Total Debt.  The aggregate Total Debt outstanding at any one time
of Borrowers, The Summit Group, Inc. and any other affiliates or subsidiaries of
The Summit Group, Inc. and either Borrower shall not exceed $450,000,000.00.


5.2.          Books and Records; Inspections.  Maintain proper books and records
and account for financial transactions in a manner consistent with the
preparation of the financial statements referenced is Section 4.7, and permit
the Agent's officers and/or authorized representatives or accountants to visit
and inspect Borrowers' respective properties, examine their books and records,
conduct audits of the Collateral and discuss their accounts and business with
their respective officers, accountants and auditors, all at reasonable times
upon reasonable notice.  Borrowers will cooperate in arranging for such
inspections and audits.  Without the prior written consent of the Required
Lenders, neither Borrower will change in any material way the accounting
principles upon which the financial statements referenced in Section 4.7 were
prepared and based except for changes made as a result of changes in or to
generally accepted accounting principles.


5.3.          Financial Reporting.  Deliver to the Agent financial information
in such form and detail and at such times as are satisfactory to the Agent,
including, without limitation:


(a)           Each Borrower's year end financial statements (to include, but not
be limited to, balance sheet, income statement, and net worth reconciliation,
each setting forth in comparative form figures for the preceding fiscal year of
Borrowers), audited by a certified public accounting firm selected and approved
by the Audit Committee of Summit Hotel as soon as available and in any event
within one hundred twenty (120) days after the end of each of Borrower's
respective fiscal years;
 
(b)           Each Borrower's interim quarterly financial statements (to include
its unaudited balance sheet as of the end of each such period and the related
unaudited statements of income, and statement of changes in financial position
for such period and the portion of the fiscal year through such date, setting
forth in each case in comparative form the figures for the previous year) as
soon as available, but in any event within twenty (20) days after the end of
each quarter, signed and certified correct by the Chief Financial Officer or
equivalent of Borrowers (subject to normal year-end adjustments);


(c)           a quarterly certificate of the chief financial officer of each
Borrower substantially in the form of Schedule 5.3(c) attached hereto and
incorporated herein by reference, (i) demonstrating compliance with the
financial covenants contained in Section 5.1 by calculation thereof as of the
end of each such fiscal period, (ii) stating that no Event of Default exists, or
if any Event of Default does exist, specifying the nature and extent thereof and
what action such Borrower proposes to take with respect thereto and (iii)
certifying that all of the representations and warranties made by such Borrower
in this Agreement and/or in any other Loan Document are true and correct in all
material respects on and as of such date as if made on and as of such date,
within twenty-five (25) days after the end of each quarter; and



(d)           Such other financial information concerning Borrowers as the Agent
may require from time to time.


14

--------------------------------------------------------------------------------


 
All financial statements required hereunder shall be complete and correct in all
respects and shall be prepared in reasonable detail (consistent with the
financial statements referred to in Subsection 4.7.) and applied consistently
throughout the periods reflected therein.


5.4.          Payment of Debts, Taxes and Claims.  Promptly pay and discharge
prior to delinquency all debts, accounts, liabilities, taxes, assessments and
other governmental charges or levies imposed upon, or due from, either Borrower,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any of a
Borrower's property, except that nothing herein contained shall be interpreted
to require the payment of any such debt, account, liability, tax, assessment or
charge so long as its validity is being contested in good faith by appropriate
legal proceedings and against which, if requested by the Agent or required by
generally accepted accounting principles, reserves satisfactory to and deposited
with the Agent have been made therefor.  Any such reserves will constitute
additional Collateral and Borrowers hereby grant the Agent a first priority
security interest in such reserves.


5.5.          Insurance.  Each Borrower will purchase, pay for in advance, and
at all times maintain insurance including but not limited to:  (i) fire,
windstorm and other hazards, casualties and contingencies covered by the
"all-risk" form of insurance; (ii) public liability; (iii) workers' compensation
and (iv) property damage as is customarily maintained by similar businesses
and/or as the Agent from time to time requires.  In addition, if a Hotel is
located in flood hazard area, the applicable Borrower will obtain and maintain
appropriate flood insurance as is acceptable to the Agent.  The amounts, limits,
forms, deductibles, contents and issuer of said policies shall be subject to the
Agent's reasonable approval.  The Agent, as Collateral Agent for Lenders, shall
be named as an additional insured as its interest shall appear and each of said
policies covering the Collateral shall contain a loss payable clause, and any
proceeds of such insurance in excess of $100,000.00 shall be either (in the
discretion of the Required Lenders) (i) payable to the Collateral Agent for
application to the Loans and any other sums owing under this Agreement or any
other Loan Document in a manner and priority to be determined by the Required
Lenders in their sole discretion or (ii) if consented to by the Required
Lenders, used for restoration or repair with such proceeds disbursed by the
Agent in accordance with procedures established by the Agent.  All such
insurance shall provide for noncancellation without at least thirty (30) days
prior written notice to the Agent and shall contain provisions protecting the
Collateral Agent's interests whether or not any acts by either Borrower or
others should result in loss of coverage under such policies.  The originals,
certified copies or certificates of such policies, and renewals evidencing the
insurance required hereunder shall be delivered to the Agent, and such insurance
shall be maintained in full force and effect at all times during the period of
this Agreement and while any indebtedness under the Loans remains outstanding.


15

--------------------------------------------------------------------------------


 
In the event either Borrower at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay any
premium in whole or in part relating thereto, then the Lenders, without waiving
or releasing any obligation or default by Borrowers hereunder, may at any time
or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premium and take any other
action with respect thereto which the Required Lenders deem advisable.  All sums
so disbursed by Lenders, including, without limitation, reasonable attorneys'
fees, court costs, expenses and other charges relating thereto, shall be part of
Borrowers' obligations and indebtedness hereunder, secured by the Collateral and
payable jointly and severally by Borrowers to the Agent on demand.  UNLESS
BORROWERS PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED UNDER THIS
AGREEMENT AND/OR ANY OTHER LOAN DOCUMENT, LENDERS MAY PURCHASE INSURANCE AT THE
BORROWERS' JOINT AND SEVERAL EXPENSE TO PROTECT LENDERS’ INTEREST IN THE
COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT BORROWERS' RESPECTIVE
INTERESTS.  THE COVERAGE THAT LENDERS PURCHASE MAY NOT PAY ANY CLAIM THAT A
BORROWER MAY MAKE OR ANY CLAIM THAT IS MADE AGAINST A BORROWER IN CONNECTION
WITH THE COLLATERAL.  BORROWERS MAY LATER CANCEL ANY INSURANCE PURCHASED BY
LENDERS, BUT ONLY AFTER PROVIDING EVIDENCE THAT BORROWERS HAVE EACH OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  IF LENDERS
PURCHASE INSURANCE FOR THE COLLATERAL, BORROWERS WILL BE JOINTLY AND SEVERALLY
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM,
INTEREST AND ANY OTHER CHARGES LENDERS MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE
BORROWERS' OBLIGATIONS HEREUNDER AND SHALL BE SECURED BY THE COLLATERAL.  THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWERS MAY BE
ABLE TO OBTAIN ON THEIR OWN.


5.6.          Property Maintenance.  Keep their respective properties in good
repair, working order, and condition and from time to time make any needful and
proper repairs, renewals, replacements, extensions, additions, and improvements
thereto so that the business of Borrowers will be conducted at all times in
accordance with prudent business management.


5.7.          Existence; Compliance With Laws.  Take or cause to be taken such
action as from time to time may be necessary to preserve and maintain their
respective existence in their jurisdiction of organization and qualify and
remain qualified as a foreign entity in each jurisdiction in which such
qualification is required and use due diligence to comply with all statutes,
laws, codes, rules, regulations and orders applicable or pertaining to the
business or property of Borrowers, or any part thereof, and with all other
lawful government requirements relating to their respective business and
property.  Each Borrower will continue to engage in the same lines of business
in which it is presently engaged.


5.8.          Litigation; Adverse Events.  Promptly inform the Agent of the
commencement of any action, suit, proceeding, arbitration, mediation or
investigation against either Borrower, or the making of any counterclaim against
either Borrower, which could be reasonably expected to have a Material Adverse
Effect, and promptly inform the Agent of all Liens against any of either
Borrower's property, other than Permitted Liens, which could be reasonably
expected to have a Material Adverse Effect, and promptly advise the Agent in
writing of any other condition, event or act which comes to either of their
attention that could be reasonably expected to have a Material Adverse Effect or
might materially prejudice Lenders’ rights under this Agreement or the Loan
Documents.


16

--------------------------------------------------------------------------------


 
5.9.          Notification.  Notify the Agent immediately if either of them
becomes aware of the occurrence of any Event of Default (as defined under
Article VII hereof) or of any fact, condition, or event that, only with the
giving of notice or passage of time or both, would become an Event of Default,
or if either of them becomes aware of a material adverse change in the business
prospects, financial condition (including, without limitation, proceedings in
bankruptcy, insolvency, reorganization, or the appointment of a receiver or
trustee), or results of operations, or the failure of either Borrower to observe
any of its undertakings under the Loan Documents.  Borrowers shall also notify
the Agent in writing of any default under any other indenture, agreement,
contract, lease or other instrument to which either Borrower is a party or under
which either Borrower is obligated, and of any acceleration of the maturity of
any material indebtedness of either Borrower which default or acceleration could
be reasonably expected to have a Material Adverse Effect, and Borrowers shall
take all steps necessary to remedy promptly any such default, to protect against
any such adverse claim, to defend any such proceeding and to resolve all such
controversies.


5.10.        Inspections.  Each Borrower shall allow the Agent, its employees,
officers, agents and representatives, at reasonable intervals and during normal
business hours, to inspect such Borrower's operations, books and records,
financial books and records (including the right to make copies thereof) and to
discuss such Borrower's affairs, finances and accounts with such Borrower's
managers, principal officers and independent public accountants.  Each Borrower
shall permit the Agent, and will cooperate with the Agent in arranging for,
inspections at reasonable intervals of such Borrower's facilities and audits of
the Collateral.  Each Borrower acknowledges that any reports and inspections
conducted or generated by the Agent or its agents or representatives, shall be
made for the sole benefit of Lenders and not for the benefit of Borrowers or any
third party, and Lenders do not assume any liability, responsibility or
obligation to Borrowers or any third party by reason of such inspections or
reports.  The reasonable cost of any audits or inspections made by Lenders shall
be paid or reimbursed jointly and severally by Borrowers.


5.11.        Conduct of Business.  Continue to engage in an efficient and
economical manner in the business currently conducted by Borrowers on the date
of this Agreement.


5.12.        Initial Public Offering.  Lenders acknowledge that Borrowers are in
the process of completing an initial public offering to convert Borrowers into a
real estate investment trust (the "Initial Public Offering").  Upon consummation
of the Initial Public Offering the Borrower's obtaining the proceeds thereof,
Borrower will, as a mandatory prepayment, repay in full the outstanding
principal balance, along with accrued and unpaid interest and fees, on the Pool
One Term Loans.


ARTICLE VI
Negative Covenants


So long as this Agreement remains in effect, or as long as there is any
principal or interest due under the Loans, this Agreement or any of the other
Loan Documents, neither Borrower shall, without the prior written consent of the
Required Lenders:


17

--------------------------------------------------------------------------------


 
6.1.          Liens.  Create, incur, assume or suffer to exist any Lien or other
encumbrance upon any of its respective personal properties or assets, whether
now owned or hereafter acquired, except such security interests, mortgages,
pledges, liens or other encumbrances (each, a "Permitted Lien):


(a)           created or granted by such Borrower under or pursuant to this
Agreement or the other Loan Documents;


(b)           created or granted by such Borrower to Lenders under the Original
Loan Agreement and/or Current Loan Agreement and securing indebtedness arising
thereunder;


(c)           securing debt allowed in Section 6.4 below incurred in the
ordinary course of such Borrower's business, consistent with current practices;


(d)           Liens for taxes, assessments or governmental charges or levies to
the extent not delinquent or that are being diligently contested in good faith
by appropriate proceedings and for which such Borrower has set aside adequate
reserves in accordance with generally accepted accounting principles;


(e)           cash pledges or deposits to secure (A) obligations under workmen’s
compensation laws or similar legislation, (B) public or statutory obligations of
such Borrower, (C) bids, trade contracts, surety and appeal bonds, performance
bonds, letters of credit and other obligations of a similar nature incurred in
or necessary to the ordinary course of such Borrower's business;


(f)            Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens and other similar liens arising in
the ordinary course of business securing obligations which are not overdue by
more than 60 days or which have been fully bonded or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with generally accepted accounting
principles;


(g)           purchase money Liens or purchase money security interests upon or
in property acquired or held by such Borrower in the ordinary course of business
to secure the purchase price of such property or to secure indebtedness incurred
solely for the purpose of financing the acquisition of any such property to be
subject to such Liens or security interests, or Liens or security interests
existing on any such property at the time of acquisition, or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that no such Lien or security interest shall extend to or cover
any property other than the property being acquired and no such extension,
renewal or replacement shall extend to or cover property not theretofore subject
to the Lien or security interest being extended, renewed or replaced, and
provided, further, that the aggregate principal amount of indebtedness at any
one time outstanding secured by Liens permitted by this clause (g) shall not
exceed $75,000.00 per Hotel;



(h)           easements, rights-of-way, zoning and other similar restrictions
and encumbrances, which do not (individually or in the aggregate) materially
detract from the use of the property to which they attach by Borrowers;


18

--------------------------------------------------------------------------------


 
(i)             liens disclosed in Schedule 4.5 attached to this Agreement and
incorporated herein by reference; and


(j)            mortgages or deeds of trust providing permanent financing on
Borrowers' Hotels which are not Collateral for the Loans, and mortgages or deeds
of trust encumbering Borrowers' raw land pursuant to that certain Amended and
Restated Loan Agreement dated May 17, 2010 (the "Amended Fortress Loan
Agreement") among Drawbridge Special Opportunities Fund LP, Fortress Credit
Opportunities Fund I LP and Eton Park CLO Management 2 and Summit Hotel.


6.2.          Fundamental Changes.  Wind up, liquidate, or dissolve; reorganize,
merge or consolidate with or into another entity, or sell, transfer, convey or
lease all, substantially all or any material part of its property, to another
Person other than sale of such Borrower's inventory in the ordinary course of
business; sell or assign any accounts receivable; purchase or otherwise acquire
all or substantially all of the assets of any corporation, partnership, limited
liability company or other entity, or any shares or similar equity interest in
any other entity if such entity is in a business unrelated to the business of
such Borrower.


6.3.          Conduct of Business.  Materially alter the character in which it
conducts its business or the nature of such business conducted at the date
hereof.


6.4.          Debt.  Create, incur, assume or suffer to exist any direct or
indirect indebtedness, except the following ("Permitted Debt"):


(a)           Indebtedness under or pursuant to this Agreement or the other Loan
Documents;


(b)           Accounts payable to trade creditors for goods or services which
are not aged more than the later of (i) ninety (90) days from the billing date,
or (ii) ten (10) days from the due date, or (iii) the "special payment date"
offered to such Borrower from time to time by a particular trade creditors, and
current operating liabilities (other than for borrowed money) which are not more
than thirty (30) days past due, in each case incurred in the ordinary course of
business, as presently conducted, and paid within the specified time, unless
contested in good faith and by appropriate proceedings;


(c)           Indebtedness to First National under that certain Second Amended
and Restated Loan Agreement dated August 15, 2010, as such Second Amended and
Restated Loan Agreement may be amended or restated;


(d)           Indebtedness to the Lenders party to the Current Loan Agreement;


(e)           Indebtedness under the Amended Fortress Loan Agreement in an
amount not to exceed $99,700,000.00 (the "Fortress Debt"); and


(f)           The indebtedness disclosed in Borrowers' or Borrowers parent's
quarterly filings with the Securities Exchange Commission so long as such
indebtedness does not exceed the Total Debt.


19

--------------------------------------------------------------------------------


 
6.5.          Investments.  Acquire for investment purposes, investments that
would not qualify as "customary and prudent investments", consistent with the
current investment practices of such Borrower.


6.6.          Loans.  Directly or indirectly loan amounts to or guarantee or
otherwise become contingently liable for the debts of any Person, including, but
not limited to an affiliate (other than a wholly owned affiliate), subsidiary,
parent of such Borrower, or any shareholder, officer or employee thereof; or of
any officer, employee, manager or member of such Borrower or to any entity
controlled by any such entity, officer, manager, member, shareholder or
employee, provided, however, that Summit Hotel may make loans to Summit Hotel's
employees in an amount not to exceed $50,000 in the aggregate at any time
outstanding.


6.7.          Executive Management. Unless the Required Lenders otherwise
consent in writing, Kerry W. Boekelheide shall remain each Borrower's operations
manager and the President of The Summit Group, Inc., and The Summit Group, Inc.
shall be the property manager of each Hotel pursuant to each Borrower's
Operating Agreement.


6.8           Transactions With Affiliates.  Enter into, or cause, suffer or
permit to exist, any arrangement or contract with any of its affiliates or
subsidiaries, in each case unless such arrangement or contract (i) is otherwise
permitted by this Agreement, (ii) is in the ordinary course of business of such
Borrower or such affiliate or subsidiary, as the case may be, and (iii) is on
terms no less favorable to such Borrower or such affiliate or subsidiary than if
such arrangement or contract had been negotiated in good faith on an
arm’s-length basis with a Person that is not an affiliate or subsidiary of such
Borrower.


6.9.          Refinance of Loans.  Neither Borrower shall refinance any Property
where the principal amount of the debt exceeds seventy percent (70%) of the
Appraised Value of such Property.


ARTICLE VII
Events of Default


7.1.          Events of Default.  The occurrence of any one or more of the
following events shall constitute a default by Borrowers under this Agreement
("Event of Default"):


(a)           The non-payment, when due, whether by demand, acceleration or
otherwise, of any principal and/or interest payment, fee, expense or other
obligation for the payment of money under the Loans or under any other Loan
Document and the same remains unpaid for a period of ten (10) days after written
notice from the Agent to Borrowers of such failure; or


(b)           A breach by either Borrower or the occurrence of an event of
default under any loan agreement, promissory note, security agreement or other
agreement, lease, contract or document to which such Borrower is a party or
under which it is bound, including, but not limited to, the Fortress Debt and
the indebtedness under the Loan Agreement referenced in Section 6.4(c) above,
directly or contingently, beyond any applicable grace or notice and cure period
unless such Borrower is contesting such failure in good faith through
appropriate proceedings, and if requested by the Required Lenders or required by
generally accepted accounting principles, such Borrower has bonded, reserved or
otherwise provided for payment of such indebtedness; or


20

--------------------------------------------------------------------------------


 
(c)           A breach by either Borrower in the performance or observance of
any term, covenant or provision contained in Sections 5.1, 5.4, 5.5, 5.7, 5.9,
5.12, 6.1, 6.2, 6.3, 6.4, 6.7 or 6.9 of this Agreement and the same remains
unperformed or is not cured within a period of ten (10) days after written
notice from the Agent to Borrowers of such failure; or


(d)           A breach by either Borrower in the performance or observance of
any agreement, term, covenant or condition contained in this Agreement (other
than (a) or (c) above) or in the other Loan Documents and such failure shall not
have been remedied within a period of thirty (30) days after written notice is
given by the Agent to Borrowers; or


(e)           Any information, representation or warranty made herein, in the
Loan Documents or in any other writing furnished to Lenders in connection with
the Loans, this Agreement or any other Loan Document both before and after the
execution hereof, shall be or become incomplete, misleading or false in any
material respect, or if any certificate, statement, representation, warranty or
audit furnished by or on behalf of the Borrowers in connection with this
Agreement or any other Loan Document, including those contained or in or
attached to this Agreement or any other Loan Document, or as an inducement by
the Borrowers to enter into, modify, extend, or renew this Agreement, shall
prove to be false in any material respect, or if the Borrowers shall have
omitted the listing of a substantial contingent or unliquidated liability or
claim against either Borrower or, if on the date of execution of this Agreement
there shall have been any materially adverse change in any of the facts
disclosed by any such certificate, statement, representation, warranty or audit,
which change shall not have been disclosed by the Borrowers to the
Lenders  prior to the time of execution; or


(f)           Either Borrower shall (i) fail to pay any indebtedness for
borrowed money, including but not limited to the Fortress Debt and the
indebtedness under the Second Amended and Restated Loan Agreement with First
National dated August 15, 2010 as such Second Amended and Restated Loan
Agreement may be amended or restated, or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after any applicable grace or notice
and cure period, unless such Borrower is contesting such failure in good faith
through appropriate proceedings, and if requested by the Required Lenders or
required by generally accepted accounting principles, such Borrower has bonded,
reserved or otherwise provided for payment of such indebtedness; or (ii) fail to
perform or observe any term, covenant, or condition on its part to be performed
or observed under any agreement or instrument relating to any such indebtedness,
when required to be performed or observed, if the effect of such failure is to
permit the acceleration of the maturity of such indebtedness;


21

--------------------------------------------------------------------------------


 
(g)           Either Borrower shall (i) generally not pay, or be unable to pay,
or admit in writing its inability to pay its debts as such debts become due; or
(ii) makes an assignment for the benefit of creditors, or petitions or applies
to any tribunal for the appointment of a custodian, receiver, or trustee for it,
any Collateral or for a substantial part of its assets; or (iii) commences any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or (iv) has any such bankruptcy, reorganization,
dissolution, composition or readjustment of debt petition or application filed
or any such proceeding commenced against it which is not discharged within
thirty (30) days; or (v) takes any action indicating consent to, approval of, or
acquiescence in any such proceeding, or order for relief, or the appointment of
a custodian, receiver, or trustee for all or any substantial part of its assets
and properties; or (vi) suffers any judgment, writ of attachment, execution or
similar process to be issued or levied against all or a substantial part of its
property or assets which is not released, stayed or bonded within thirty (30)
days and which would be reasonably expected to have a Material Adverse Effect;
or


(h)           This Agreement or any of the Loan Documents shall cease for any
reason to be in full force and effect, or either Borrower shall so assert in
writing, or the security interests created by the Loan Documents shall cease to
be enforceable or shall not have the priority purported to be created thereby or
either Borrower shall so assert in writing; or


(i)           There shall occur the loss, theft, substantial damage to or
destruction of any portion of the Collateral not fully covered by insurance,
which by itself or with other such losses, thefts, damage or destruction of
Collateral, has a Material Adverse Effect or there shall occur the exercise of
the right of condemnation or eminent domain for any portion of the Collateral
which by itself or with other such exercises of the right of condemnation or
eminent domain has a Material Adverse Effect; or


(j)           Either Borrower transfers, sells, assigns, or conveys all or such
part of its assets or property which could be reasonably expected to have a
Material Adverse Effect other than in the ordinary course of such Borrower’s
business consistent with past practices without the prior written consent of the
Required Lenders; or


(k)           Any license, permit or other approval required in the operation of
either Borrower’s business is terminated, suspended or revoked for any reason or
expires; or


(l)           Borrowers fail to obtain all necessary corporate and limited
liability company approvals, consents and actions required or necessary for the
initiation and consummation of Borrowers Initial Public Offering on or before
November 8, 2010; or


(m)           Borrowers have not consummated and completed the Initial Public
Offering, and obtained the proceeds thereof, on or before February 15, 2011.


22

--------------------------------------------------------------------------------


 
7.2.          Remedies.  Upon the occurrence of an Event of Default beyond any
applicable notice and cure period, the sums payable under the Loans (as well as
any other indebtedness of either Borrower to Lenders) then outstanding, shall
become forthwith due and payable in full, together with interest thereon.  The
Agent may resort to any and all Collateral, security and to any remedy existing
at law or in equity for the collection of all outstanding indebtedness and the
enforcement of the covenants and provisions of the Loan Documents against the
Borrowers.  The Agent’s resort to any remedy or Collateral shall not prevent the
concurrent and/or subsequent employment of any joint or several remedy or claim
against either Borrower.  The Agent may rescind any acceleration of the Loans
without in any way waiving or affecting its right to accelerate the Loans in the
future.  Acceptance of partial payment or partial performance shall not in any
way affect or rescind any acceleration of the Loans made by the Agent.  Any
collections or payments made after the Agent commences collection efforts shall,
after payment of all expenses relating thereto, be applied (i) first to interest
and principal on the Loans, and (ii) next to any indebtedness owing to the Agent
under any cash management or deposit account relationships with the Borrower, in
each case as described in clauses (i) above all shared by the Lenders ratably.


7.3.          Waiver.  Any waiver of an Event of Default by the Required Lenders
shall not extend to or affect any subsequent Event of Default, whether it be the
same Event of Default or not, or impair any right consequent thereon.  No
failure or delay or discontinuance on the part of the Agent or the Lenders in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
thereunder or be deemed an election of remedies or a waiver of any other right,
power, privilege, option or remedy.  All remedies herein and by law afforded
will be cumulative and will be available to the Agent and the Lenders until the
debt of the Borrowers hereunder is fully and indefeasibly paid.


7.4.          Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Pool One Note or Pool Two Note is hereby authorized by the Borrowers at any
time or from time to time, without notice to the Borrowers or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) relating or attributable to or associated with a Hotel and any
other indebtedness at any time held or owing by the Lender or that subsequent
holder to or for the credit or the account of either Borrower whether or not
matured, against and on account of the obligations and liabilities of the
Borrowers to that Lender or that subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature of description arising
out of or connected with the Loan Documents, irrespective of whether or not (a)
that Lender or that subsequent holder shall have made any demand hereunder or
(b) the principal of or the interest on the Loans and other amounts due
hereunder shall have become due and payable pursuant to Section 7.2 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured. The Agent agrees to notify Borrowers in writing after any such
set-off and application made by Lenders; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
 
ARTICLE VIII
Conditions Precedent


8.1.          Conditions Precedent to Closing.  As a condition precedent to
Closing, Borrowers shall have delivered to the Agent the following documents
(collectively, the "Loan Documents"):
 
23

--------------------------------------------------------------------------------




(a)           This Agreement, the Pool One Term Notes and Pool Two Term Notes
duly executed by the authorized manager(s) of Borrowers;


(b)           The Security Agreement duly executed by authorized manager(s) of
Borrowers;


(c)           Amendments of the Mortgages in form and substance acceptable to
Agent;


(d)          A Secretary's Certificate or equivalent with certified copies of
the Articles of Organization and Operating Agreement of each Borrower and an
appropriate resolution or authority of each Borrower duly authorizing the
execution and delivery of the Loan Documents and Borrowers' performance
hereunder and thereunder;


(e)           Each Borrower shall have delivered to the Agent a certificate of
good standing dated not more than thirty (30) days prior to the date of this
Agreement from the South Dakota Secretary of State;


(f)            Any other documents, instruments and reports as the Agent shall
reasonably request; and


(g)           The payment by Borrowers of all the Agent's fees and expenses
relating to the underwriting, approving, due diligence, documenting, securing,
negotiating and closing the Loans, including, but not limited to, the payment of
the Agent's reasonable attorneys’ fees and costs, appraisal fees, title fees and
other fees, costs and expenses of Agent.


ARTICLE IX
Miscellaneous


9.1.          Amendments.  Any provision of this Agreement and/or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (i) the Borrowers (ii) the Required Lenders, and
(iii) the Agent; provided that:



(a)           no reduction in the rate of interest or fees on the Loans will be
made without the written consent of each Lender;


(b)           no postponement of the scheduled date of payment of the principal
or interest amount of any Loan, or any fees payable hereunder, or reduction of
the amount of, waiver or excuse of any such payment, will be made without the
written consent of each Lender;


(c)           no change any of the provisions of this Section or the percentage
in the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, may be made without the written consent of each Lender; or


24

--------------------------------------------------------------------------------




(d)            no release of any Collateral for the Loans prior to the time the
Loans are indefeasibly paid in full and the Lenders’ commitment to make Loans
has terminated may be made without the written consent of each Lender.


9.2.           Expenses.  The Borrowers jointly and severally agree to pay the
reasonable attorneys fees and disbursements of the Agent in connection with the
preparation and execution of the Loan Documents, and any amendments, waivers or
consents related thereto, whether or not the transactions contemplated herein
are consummated, and all reasonable recording, filing, title insurance or other
fees, costs and taxes incident to perfecting a Lien upon the Collateral.  The
Borrowers further jointly and severally agree to pay the reasonable attorney's
fees and disbursements of the Agent in connection with the enforcement of the
Loan Documents and to indemnify each Lender and the Agent and any security
trustee and their respective directors, officers and employees, against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor, whether or not the indemnified Person is a party thereto) which any of
them may pay or incur arising out of or relating to any Loan Document or any of
the transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan except as may arise from the
gross negligence or willful misconduct of the party claiming
indemnification.  The Borrowers upon demand by the Agent, at any time shall
reimburse each such indemnified party for any legal or other expenses incurred
in connection with investigating or defending against any of the foregoing
except if the same is directly due to the gross negligence or willful misconduct
of such indemnified party.  Sums due by the Borrowers under this Section shall
bear interest at the highest rate of interest provided for under this Agreement.


9.3.           Delay; Waiver.  Any waiver of an Event of Default by the Agent or
Required Lenders shall not extend to or affect any subsequent default, whether
it be the same Event of Default or not, nor impair any right consequent
thereon.  No failure or delay on the part of the Agent in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any provision of this Agreement or of any instrument
executed hereunder or pursuant hereto or consent to any departure by Borrowers
therefrom shall be effective unless the same shall be in writing, signed by an
officer of the Agent and each Required Lender, and then only to the extent
specified.  All rights and remedies of Lenders herein and by law afforded will
be cumulative and will be available to Lenders until the indebtedness of
Borrower under the Loan Documents is indefeasibly paid in full and no
Commitments remain outstanding.


9.4.           Notices.  Any notice, request, authorization, approval or consent
made hereunder shall be in writing and shall be personally delivered or sent by
registered or certified mail, and shall be deemed given when delivered or
postmarked and mailed postage prepaid to the following addresses or when sent by
facsimile which confirms receipt to the following facsimile numbers:


If to the Agent:
First National Bank of Omaha
 
1620 Dodge Street
 
Stop 1050
 
Omaha, Nebraska  68197

 
 
25

--------------------------------------------------------------------------------

 



 
Attn:  Marc T. Wisdom
 
Facsimile:  (402) 633-3519
   
With a copy to:
Stinson Morrison Hecker LLP
 
1299 Farnam Street
 
Suite 1501
 
Omaha, Nebraska  68102
 
Attn:  James M. Pfeffer
 
Facsimile:  (402) 829-8731
   
If to Borrowers:
Summit Hotel Properties, LLC
 
2701 South Minnesota Avenue
 
Suite 6
 
Sioux Falls, South Dakota  57105
 
Attn:  Adam Wudel
 
Facsimile:  (605) 362-9388



The Agent and Borrowers may designate a change of address by notice given in
accordance with the provisions of this Subsection at least five (5) days before
such change is to become effective.


9.5.           Transfer or Assignment.  This Agreement shall extend to and be
binding upon the successors and assigns of the parties hereto; provided,
however, that neither Borrower may assign or transfer its rights or obligations
hereunder without the prior written consent of the Required Lenders, and any
such assignment or transfer without such consent shall be void.  Lenders may
assign their Commitments or sell participations in the Loans with the prior
written consent of the Agent but without notice to Borrowers.  In addition, the
Agent may at any time in its discretion, but shall not be obligated to, purchase
any or all of any Lender's Pool One Term Notes and/or Pool Two Term Notes at the
then outstanding principal balance along with accrued and unpaid interest on the
applicable Pool One Term Note or Pool Two Term Note payable to such Lender.


9.6.           Construction of Agreement.  The titles and headings of the
Subsections and paragraphs of this Agreement have been inserted for convenience
of reference only and are not intended to summarize or otherwise describe the
subject matter of such Subsections and paragraphs and shall not be given any
consideration in the construction of this Agreement.


9.7.           Applicable Law; Waiver of Jury Trial.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Nebraska, exclusive of its choice of laws rules. Any legal action or proceeding
with respect to this Agreement or any other Loan Document may be brought in the
courts of the State of Nebraska in Douglas County, or of the United States for
the District of Nebraska, and, by execution and delivery of this Agreement,
Borrowers hereby irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the nonexclusive jurisdiction of such
courts.  Borrowers further irrevocably consent to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 8.4, such service to become
effective three (3) days after such mailing.  Nothing herein shall affect the
right of the Agent to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against Borrowers in any
other jurisdiction.  Borrowers hereby irrevocably waive any objection which they
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waive and agree not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.  THE AGENT, LENDERS AND BORROWERS HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 
26

--------------------------------------------------------------------------------

 


9.8.           Sharing of Setoffs.  If any Lender shall, by exercising any right
of setoff or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Percentage and accrued interest
thereon greater than its pro rata share thereof as provided in this Agreement,
then the Lender receiving such greater proportion shall (A) notify the Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with their respective Percentages, provided that, if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest.  Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrowers in the amount of such participation.


9.9.           Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded hereby.  All of the terms of the other Loan
Documents are incorporated in and made part of this Agreement by reference;
provided, however, that to the extent of any direct conflict between this
Agreement and such other Loan Documents, this Agreement shall prevail and
govern.


9.10.         Execution in Counterparts; Faxes.  This Agreement may be executed
in any number of counterparts, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same
instrument.  This Agreement and any of the other Loan Documents may be validly
executed and delivered by fax or other electronic means and by use of multiple
counterpart signature pages.

 
27

--------------------------------------------------------------------------------

 


9.11.         Amended and Restated Credit Facility; Liens Unimpaired.  This
Agreement amends, restates and replaces the Current Credit Agreement in its
entirety.  It is the intention and understanding of the parties that (a) this
Agreement shall act as a refinancing of the debt and other obligations evidenced
by the Current Credit Agreement and that this Agreement shall not act as a
novation of such debt and other obligations, (b) all Liens securing the
obligations evidenced by the Current Credit Agreement shall remain in full force
and effect and shall secure the Loans and all other obligations of the Borrowers
to the Lenders now or hereafter evidenced by or incurred under this Agreement or
any of the other Loan Documents, and (c) the priority of all Liens securing the
obligations evidenced by the Current Credit Agreement (including, without
limitation, all such Liens granted to or for the benefit of the Collateral Agent
referred to in the Current Credit Agreement and/or any of the Lenders thereunder
who are Lenders under this Agreement) shall not be impaired by the execution,
delivery or performance of this Agreement or the other Loan Documents.  Without
limiting the foregoing, the parties agree that all security documents pursuant
to which the Agent (including, without limitation, the Collateral Agent referred
to in the Current Credit Agreement) has been granted a Lien on any existing or
future property of the Borrowers, and all other Loan Documents referred to in
the Current Credit Agreement, shall in each case remain in full force and effect
except as amended hereby or by any of the other Loan Documents referred to in
this Agreement.


9.12.         Exclusion of Consequential and Special Damages.  Notwithstanding
anything to the contrary in this Agreement, neither the Agent nor any Lender
will be liable for, nor will any measure of damages against them include, under
any theory of liability (whether legal, strict or equitable), any indirect,
consequential, incidental, special or punitive damages or amounts for business
interruption, loss of income, revenue, profits or savings arising out of or
relating to their performance or non-performance under this Agreement or any
Loan Document, and the Borrowers hereby waive any right to pursue or recover any
of the foregoing damages.


9.13.         USA Patriot Act Notice.  Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with the
Act.


ARTICLE X
Agent


10.1          Authorization and Action.


(a)            The Lenders from time to time a party hereto hereby irrevocably
appoint First National as the Agent and authorize the Agent to take such actions
on their behalf and to exercise such powers as are delegated to the Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.


(b)            The Agent shall have the same rights and powers in its capacity
as a Lender as the other Lenders and may exercise the same as though it were not
the Agent, and the Agent and the Agent's affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrowers or any
of their subsidiaries or affiliate as if it were not the Agent hereunder. The
term "Lender" as used in this Agreement and the other Loan Documents, unless the
context otherwise clearly requires, includes the Agent in its individual
capacity as a Lender.

 
28

--------------------------------------------------------------------------------

 


(c)           The Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (i) the Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether an Event of Default
has occurred and is continuing, (ii) the Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required to exercise in writing by the Required Lenders, and
(iii) except as expressly set forth in the Loan Documents, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrowers or any of Borrowers' subsidiaries or
affiliates that is communicated to or obtained by the Agent or any of the
Agent's affiliates in any capacity.  The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders  or in the absence of the Agent's own gross negligence or
willful misconduct.  The Agent will not be deemed to have knowledge of any Event
of Default unless and until written notice thereof is given to the Agent by
Borrowers or the other Lenders.  Upon the occurrence of an Event of Default, the
Agent shall take such action with respect to the enforcement of the Liens on the
Collateral under the Loan Documents and the preservation and protection thereof
as it shall be directed to take by the Required Lenders, but unless and until
the Required Lenders have given such direction the Agent shall take or refrain
from taking such actions as it reasonably deems appropriate.  In no event,
however, shall the Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Agent shall in
all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it shall be first indemnified to its reasonable
satisfaction by the Lenders (other than the Agent in its capacity as a Lender)
against any and all costs, expense, and liability which may be incurred by it by
reason of taking or continuing to take any such action.  In all cases in which
this Agreement and the other Loan Documents do not require the Agent to take
certain actions, the Agent shall be fully justified in using its discretion in
failing to take or in taking any action hereunder and thereunder.  The Agent
will not be responsible for or have any duty to ascertain or inquire into (A)
any statement, warranty or representation made in or in connection with any Loan
Document, (B) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (D) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (E) the satisfaction of any condition set forth in Article VIII or elsewhere
in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Agent.


(d)           The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person.  The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper person, and shall not incur any liability for relying
thereon.  The Agent may consult with legal counsel (who may be counsel for
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 
29

--------------------------------------------------------------------------------

 


(e)           The Agent may perform any and all its duties and exercise its
rights and powers by or through one or more sub-agents appointed by the
Agent.  The Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective affiliates and
subsidiaries.  The exculpatory provisions of the preceding subsections of this
Section 10.1 shall apply to any such sub-agent and to the affiliates and
subsidiaries of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the administration of the credit
facilities provided for herein as well as activities as the Agent.


(f)           Subject to the appointment and acceptance of a successor Agent as
provided in this subsection (f), the Agent may resign at any time as Agent by
notifying the other Lenders and Borrowers.  Upon any such resignation, Lenders
shall have the right to appoint a successor.  If no successor shall have been so
appointed by the Lenders other than the Agent and such successor shall not have
accepted such appointment within 30 days after the Agent gives notice of its
resignation, then the Agent may, on behalf of the Lenders, appoint a successor
Agent which shall be a Lender or an affiliate of a Lender.  Upon the appointment
of a successor Agent as the Agent hereunder, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent, and such retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by Borrowers to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrowers and such successor.  After the Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective affiliates and subsidiaries
in respect of any actions taken or omitted to be taken by any of them while it
was acting as the Agent.


(g)           Each Lender acknowledges that it has independently and without
reliance upon the Agent or First National and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon First National or the Agent and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.  It is the
responsibility of each Lender to keep itself informed as the creditworthiness of
the Borrowers and the value of the Collateral, and the Agent shall have no
liability to any Lender with respect thereto.


(h)           Each Lender agrees to reimburse the Agent for all out-of-pocket
costs and expenses suffered or incurred by the Agent or any security trustee in
performing its duties under this Agreement and under the other Loan Documents or
in the exercise of any right or power imposed or conferred upon the Agent hereby
or thereby (except to the extent that such costs and expenses arise out of the
Agent's or such security trustee's gross negligence or willful misconduct), to
the extent that the Agent is not promptly reimbursed for the same by the
Borrowers, or out of the Collateral, all such costs and expenses shall be borne
by the Lenders ratably in accordance with their respective Percentages.

 
30

--------------------------------------------------------------------------------

 


10.2.         Indemnification.  Each Lender other than the Agent agrees to
indemnify the Agent (to the extent not reimbursed by Borrowers), ratably
according to the respective Percentage of the Loans, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by the Agent under this Agreement or any other Loan
Document, provided that each Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct in connection with the Agent's acts or omissions with respect
to this Agreement and the Loan Documents.  Without limitation of the foregoing,
each Lender other than the Agent agrees to reimburse the Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including counsel
fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that the Agent is not reimbursed for such expenses by
Borrowers.


ARTICLE XI
Yield Protection


11.1.         Yield Protection. (a)  Increased Costs.  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof, or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) issued or made after the date hereof (any such
introduction, change, guideline or request being referred to herein as a
“Regulatory Change”), there shall be reasonably incurred any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Advances accruing interest at the LIBOR Rate, then Borrowers shall from time to
time, upon demand by the Agent, jointly and severally pay to the Agent for the
account of such Lenders, additional amounts sufficient to compensate such
Lenders for such increased cost.  A certificate as to the amount of such
increased cost and giving a reasonable explanation thereof, submitted to
Borrowers shall constitute such demand and shall be conclusive and binding for
all purposes, absent manifest error.


(b)            Capital. If any Lender determines that (i) as a result of a
Regulatory Change, compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender, whether directly, or indirectly as
a result of commitments of any corporation controlling such Lender (but without
duplication), and (ii) the amount of such capital is increased by or based upon
(A) the existence of such Lender’s commitment to lend hereunder, or (B) the
participation in or issuance or maintenance of any Advance and (C) other similar
such commitments, then, upon demand by such Lender, Borrowers shall immediately
and jointly and severally pay to the Agent for the account of such Lender from
time to time as specified by such Lender additional amounts sufficient to
compensate such Lender in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital to be allocable to
the transactions contemplated hereby.  A certificate as to such amounts and
giving a reasonable explanation thereof (to the extent permitted by law),
submitted to Borrowers and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

 
31

--------------------------------------------------------------------------------

 


(c)            Notices.  Each Lender hereby agrees to use commercially
reasonable efforts (including the giving of a notice in accordance with Section
9.4 above) to notify Borrowers of the occurrence of any event referred to in
subsection (a) or (b) of this Section 11.1 promptly after becoming aware of the
occurrence thereof.  The failure of either Lender to provide such notice or to
make demand for payment under said subsection shall not constitute a waiver of
such Lender’s rights hereunder.


(d)            Survival of Obligations.  Borrowers' obligations under this
Section 11.1 shall survive the repayment of all other amounts owing to the
Lenders and the Agent under the Loan Documents and the termination of the
Loans.  If and to the extent that the obligations of Borrowers under this
Section 11.1 are unenforceable for any reason, Borrowers agree to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.


11.2.         Taxes. (a) All payments by Borrowers hereunder and under the other
Loan Documents shall be made free and clear of and without deduction for all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of any Lender,
taxes imposed on its net income, and franchise taxes imposed on it by the
jurisdiction under the laws of which such Lender is organized or any political
subdivision thereof and, in the case of any Lender, taxes imposed on its net
income, and franchise taxes imposed on it by the jurisdiction of such Lender’s
applicable lending office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If either Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 11.2) such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.


(b)            In addition, each Borrower jointly and severally agrees to pay
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
under any other Loan Document or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).


(c)           Each Borrower jointly and severally agrees to indemnify each
Lender for the full amount of Taxes and Other Taxes (including any Taxes and any
Other Taxes imposed by any jurisdiction on amounts payable under this Section
11.2) paid by such Lender and any liability (including penalties, interest and
expenses, except for any penalties, interest and expenses caused by the gross
negligence or willful misconduct of such Lender) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within 30 days from the
date such Lender makes written demand therefor, which demand shall be
accompanied by a statement providing an explanation of the facts and
calculations that form the basis of such demand.

 
32

--------------------------------------------------------------------------------

 


(d)           Within 30 days after the date of any payment of Taxes, Borrowers
will furnish to the Agent the original or a certified copy of a receipt
evidencing payment thereof or, if a receipt is unavailable, such other evidence
reasonably satisfactory to the Agent.


(e)           Without prejudice to the survival of any other agreement of
Borrowers hereunder, the agreements and joint and several obligations of
Borrowers contained in this Section 11.2 shall survive the repayment of all
other amounts owing to the Lenders and the Agent under the Loan Documents and
the termination of the Loans.  If and to the extent that the obligations of
Borrowers under this Section 11.2 are unenforceable for any reason, each
Borrower agrees to make the maximum contribution to the payment and satisfaction
thereof which is permissible under applicable law.


A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW.  TO
PROTECT YOU (BORROWER) AND US (LENDER) FROM ANY MISUNDERSTANDINGS OR
DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR OFFER TO FOREBEAR
REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION IN CONNECTION
WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY AMENDMENT OF,
CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR
PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN
OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.


[SIGNATURE PAGES FOLLOW]

 
33

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers on the day and year first above written.



 
SUMMIT HOTEL PROPERTIES, LLC, a South
Dakota limited liability company, by its Company
Manager, THE SUMMIT GROUP, INC.
       
By:
/s/ Kerry W. Boekelheide
   
Kerry W. Boekelheide, Chief Executive
Officer
 
Date: 8/19/10
       
SUMMIT HOSPITALITY V, LLC, a South Dakota
limited liability company, by its sole member,
SUMMIT HOTEL PROPERTIES, LLC, by its
Company Manager, SUMMIT GROUP, INC.
       
By: 
/s/ Kerry W. Boekelheide
   
Kerry W. Boekelheide, Chief Executive
Officer
 
Date: 8/19/10


 
34

--------------------------------------------------------------------------------

 



 
FIRST NATIONAL BANK OF OMAHA,
 
as a Lender and as Agent
     
By:
/s/ Marc T. Wisdom
 
Title: 
Vice President
   
8/19/10

 
 
35

--------------------------------------------------------------------------------

 



 
BANK MIDWEST, N.A., as a Lender
       
By:
/s/ Andrew D. Cooper
 
Title: 
Vice President

 
 
36

--------------------------------------------------------------------------------

 



 
CRAWFORD COUNTY TRUST &
 
SAVINGS, as a Lender
     
By:
/s/ Larry E. Andersen
 
Title: 
SVP


 
37

--------------------------------------------------------------------------------

 



 
QUAD CITY BANK & TRUST
 
COMPANY, as a Lender
       
By:
/s/ Rebecca Skafidas
 
Title: 
Vice President

 
 
38

--------------------------------------------------------------------------------

 
 

 
M & I MARSHALL & ILSLEY BANK, as
 
a Lender
     
By:
/s/ Mark Kockanski
 
Title: 
Vice President

 
 
39

--------------------------------------------------------------------------------

 
 

 
BANKERS TRUST COMPANY, as a
 
Lender
     
By:
/s/Jonathon Doll
 
Title: 
Vice President

 
 
40

--------------------------------------------------------------------------------

 

EXHIBIT A
(Definitions)


“Administrative Agent” means First National Bank of Omaha and its successors,
assigns and replacements.


“Appraised Value” means the “as stabilized” value of a Hotel, determined by
appraisals of such Hotel obtained by Agent.


"Agent" means the Administrative Agent and the Collateral Agent, collectively.


“Audit Committee” means each Borrower’s respective Audit Committee established
pursuant to such Borrower’s Operating Agreement, which Audit Committee shall
contain independent members.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Omaha, Nebraska or New York, New York are authorized or
required to close or any day on which dealings between banks are not carried on
in U.S. dollar deposits in London, England.


“Collateral Agent” means First National Bank of Omaha and its successors,
assigns and replacements.


"Debt" means with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (g) all guarantees by such Person of Debt of others, (h) all capital
lease obligations (as determined in accordance with generally accepted
accounting principles) of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

 

--------------------------------------------------------------------------------

 


“Debt Service Coverage Ratio” shall be calculated consistent with the principles
used in the preparation of the financial statements referenced in Section 4.7 of
this Agreement as EBITDA during the trailing four (4) quarters divided by
principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing four (4) quarters. Expenses of Borrowers
funded with loan proceeds from the refinance of a Hotel(s) owned by a Borrower
where such loan proceeds are used for repair and maintenance of such Hotel(s)
shall be excluded from the determination of the Debt Service Coverage Ratio for
such Borrower.
 
"Defaulting Lender" means any Lender that (a) has failed to advance to the Agent
any portion of the Loans required to be funded by such Lender pursuant to this
Agreement on the date required to be funded by such Lender pursuant to this
Agreement and such failure is continuing on the date of determination, (b) has
otherwise failed to pay over to the Agent any other amount required to be paid
by such Lender under this Agreement or under any Loan Document within one (1)
Business Day of the date when due, unless the subject of a good faith dispute
and such failure is continuing on the date of determination, or (c) has been
deemed insolvent, become the subject of a bankruptcy or insolvency proceeding or
had its assets and/or control frozen or seized by the applicable banking
regulators or other governmental agency.


"EBITDA" means, for either Borrower for any period, the net income of such
Borrower before provision for income taxes, interest expense (including implicit
interest expense on capitalized leases), depreciation expense, amortization
expense and non-recurring renovation/remodel expenses funded with the proceeds
of a Loan or other non-operating sources and other non-cash expenses or charges,
excluding (to the extent included):  (a) non-operating gains (including
extraordinary or nonrecurring gains, gains from discontinuance of operations and
gains arising from the sale of assets other than the sale of inventory in the
ordinary course of such Borrower’s business) during the relevant period; and (b)
similar non-operating losses during such period.


“Hotel” means a limited service hotel owned by a Borrower securing the Loans.


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
assignment, security interest or other encumbrance of any kind in respect of
such asset.
 
“Loans” means collectively, the Pool One Term Loans and the Pool Two Term Loans.


"Material Adverse Effect" means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
operations, results of operations, financial condition, assets, Collateral or
liabilities, of either Borrower, (ii) the ability of either Borrower to perform
any of its obligations under the Loan Documents to which it is a party, (iii)
the rights and remedies of Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.


"Percentage" means, with respect to each Lender, the percentage set forth in the
table below for each Lender:

 
2

--------------------------------------------------------------------------------

 


LENDER
 
PERCENTAGE
     
First National Bank of Omaha
 
20%
M & I
 
20%
Bank Midwest
 
30%
Quad City
 
10%
Bankers Trust
 
10%
Crawford County
 
10%
Total
 
100%



"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental department
or authority or other entity.


“Pool One Loan Formula” has the meaning given to such term in Section 1.4 of
this Agreement.


"Pool One Term Loan Termination Date" means the earliest to occur of (i) July
31, 2011 or (ii) the date the Pool One Term Loans are accelerated due to the
occurrence and continuance of an Event of Default beyond any applicable grace or
notice and cure period.


"Pool Two Loan Formula" has the meaning given to such term in Section 2.3 of
this Agreement.


“Required Lenders” means Lenders holding fifty-one percent (51%) or more of the
aggregate outstanding principal balance of the Loans at the relevant time.


"Reserve Hotel" means each of the Staybridge Suites in Jackson, MS, the
Courtyard by Marriott in Jackson, MS, the Courtyard by Marriott in Germantown,
TN and the Hyatt Place in Atlanta, GA, each of which is encumbered by the
Mortgage.


"Total Debt" shall mean on the date of any determination thereof the aggregate
of the Debt outstanding on the (i) Fortress Debt, plus (ii) any Debt of
Borrowers, The Summit Group, Inc. and any affiliate or subsidiary of either
Borrower or The Summit Group, Inc., to the extent of Borrowers ownership
interest in such affiliate or subsidiary, secured by a mortgage, deed of trust
or similar instrument on real property owned or leased by such Borrower, The
Summit Group, Inc. or any such affiliate or subsidiary, including, without
limitation, and Loan under this Agreement, the Current Loan Agreement or under
the Loan Agreement with First National described in Section 6.4(c), plus (iii)
any unsecured Debt owed by either Borrower, The Summit Group, Inc., or any
affiliate or subsidiary of either Borrower or The Summit Group, Inc., to First
National.


All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles, as in effect in the
United States.  "Including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term.  This Agreement and the other Loan Documents shall be construed without
regard to any presumption or rule requiring construction against the party
causing any such document or any portion thereof to be drafted.  The Section and
other headings in this Agreement and any index in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms of this Agreement.  Similarly, any page footers or headers or similar word
processing, document or page identification numbers in this Agreement or any
index or exhibit are for convenience of reference only and shall not limit or
otherwise affect any of the terms of this Agreement, nor shall there be any
requirement that any such footers or other numbers be consistent from page to
page.  Unless the context clearly requires otherwise, any reference to a Section
of this Agreement refers to all Sections and Subsections thereunder.  Any
pronoun used herein shall be deemed to cover all genders.  Defined terms used in
this Agreement may be set forth in this Exhibit or other Sections of this
Agreement, and all such definitions defined in the singular shall have a
corresponding meaning when used in the plural and vice versa.


 
3

--------------------------------------------------------------------------------

 


SCHEDULE 3.2
(Mortgages)


1.
Deed of Trust dated May 1, 2007 between Summit Hospitality and Agent recorded in
the Office of the County Clerk of Dallas County, Texas deed of trust records as
Instrument #20070161504, as amended by that certain Amendment To Deed of Trust
dated May 1, 2008 between Summit Hospitality and Agent recorded in the Office of
the County Clerk of Dallas County, Texas deed of trust records as Instrument
#20080179195 and by that certain Second Amendment of Deed of Trust of even date
with this Agreement, executed by Summit Hospitality in favor of the Agent in
connection with the Hyatt Place Pool One Term Loan.



2.
Deed of Trust dated May 1, 2007 between Summit Hospitality and Agent recorded in
the Office of the County Clerk of Dallas County, Texas deed of trust records as
Instrument #20070161516, as amended by that certain Amendment To Deed of Trust
dated May 1, 2008 between Summit Hospitality and Agent recorded in the Office of
the County Clerk of Dallas County, Texas deed of trust records as Instrument
#20080179224 and by that certain Second Amendment of Deed of Trust of even date
with this Agreement, executed by Summit Hospitality in favor of the Agent in
connection with the Holiday Inn Express Pool One Term Loan.



3.
Deed of Trust dated June 5, 2007 between Summit Hospitality and the Agent
recorded in the real estate records of Madison County, Mississippi deed of trust
records as Instrument #536152 in Book 2198 beginning at Page 0448, as amended by
that certain First Amendment of Deed of Trust of even date with this Agreement,
executed by Summit Hospitality in favor of the Agent in connection with the
Staybridge Suites Pool One Term Loan.



4.
Deed of Trust dated June 24, 2008 between Summit Hospitality and the Agent
recorded in the real estate records of Hinds County, Mississippi deed of trust
records as Instrument #1153230 in Book 6908 beginning at Page 507, as amended by
that certain First Amendment of Deed of Trust of even date with this Agreement,
executed by Summit Hospitality in favor of the Agent in connection with the
Jackson Courtyard Pool Two Term Loan.



5.
Deed of Trust dated June 24, 2008 between Summit Hospitality and the Agent
recorded in the real estate records of Shelby County, Tennessee records as
Instrument #08106576 in the Office of the Register of Deeds of Shelby County,
Tennessee, as amended by that certain First Amendment of Deed of Trust of even
date with this Agreement, executed by Summit Hospitality in favor of the Agent
in connection with the Germantown Courtyard Pool Two Term Loan.


 

--------------------------------------------------------------------------------

 


6.
Deed To Secure Debt dated April 10, 2006 between Summit Hotel and the Agent
recorded April 13, 2006 in the Office of the Clerk of Superior Court, Fulton
County, Georgia as Instrument #2006-0112083 in Book 42359 at Page 172, as
amended by that certain Amendment To Deed To Secure Debt dated May 23, 2007
between Summit Hotel and the Agent recorded in the Office of the Clerk of
Superior Court, Fulton County, Georgia as Instrument #2007-0157036 in Deed Book
45090 at Page 686, by that certain Amendment To Deed To Secure Debt dated June
23, 2008 between Summit Hotel and the Agent recorded in the Office of the Clerk
of Superior Court, Fulton County, Georgia as Instrument #2008-0169132 in Deed
Book 46986 at Page 609 and by that certain Third Amendment To Deed To Secure
Debt dated of even date with this Agreement, executed and delivered by Hotel in
favor of the Agent in connection with the Hyatt Place Pool Two Term Loan.

 
 
2

--------------------------------------------------------------------------------

 

SCHEDULE 4.5
(Permitted Liens)


None


 

--------------------------------------------------------------------------------

 

SCHEDULE 5.3(c)
(Compliance Certificate)


COMPLIANCE CERTIFICATE


The undersigned certifies that he/she currently is the ___________________ of
Summit Hotel Properties, LLC and Summit Hospitality V, LLC (collectively,
“Company”), each a South Dakota limited liability company, and that he/she has
individually reviewed the provisions of the Second Amended and Restated Loan
Agreement between Company, Agent and the Lenders a party thereto dated August
____, 2010 (as it may be amended from time to time, the “Loan Agreement”) and
that a review of the activities of the Company since the most recent Compliance
Certificate was delivered to Lenders has been made by him/her or under his/her
supervision, with a view to determining whether Company has fulfilled all their
respective obligations under the Loan Agreement, including, but not limited to,
the Affirmative, Financial and Negative Covenants contained in the Loan
Agreement.  Company hereby certifies to Lenders that Company has observed and
performed each undertaking contained in the Loan Agreement and that no Event of
Default has occurred or is existing under the Loan Agreement or any other Loan
Document.  Set forth below are financial covenant measurements for the periods
covered by this Compliance Certificate as required by the Loan Agreement.  Also
attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants, which were computed in accordance with
the terms of the Loan Agreement.


For the period between _________________, 200__ and _________________, 200__.


I.           Debt Service Coverage Ratio


Company’s Debt Service Coverage Ratio as of the end of the period covered by
Certificate:

 
__________________________


Required Debt Service Coverage Ratio:  1.5:1.0


Calculation of Debt Service Coverage Ratio:


Earnings ______________________ before


Interest _______________,


Income taxes __________,


Depreciation ___________,


Amortization ___________ and


Non-recurring renovation/remodel expenses funded with the proceeds of a Loan or
other non-operating sources ___________________, divided by


Principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing 4 quarters ______________


Equals _______________.

 

--------------------------------------------------------------------------------

 


II.           Total Debt Covenant


Total Debt outstanding as of the end of the period covered by this Certificate
equals:  $______________


Required Total Debt:  Not in excess of $450,000,000.00.


III.          Defaults


The undersigned hereby certifies that the above reported information is correct,
and that


[     ]  No event of default has occurred; or
[     ]  An event of default has occurred under the following circumstances:
         (Insert detail or attach description)


IV.         Maintenance and Capital Expenditure Reserve


Gross Revenues for each Reserve Hotel as of the end of the period covered by
this Certificate:


Maintenance and Capital Expenditure Reserves deposited as of the end of the
period covered by this Certificate for each Hotel:


Required Maintenance and Capital Expenditure Reserves:


3% of gross revenues for each Hotel.


By: ______________________________
Date:  ___________________________
   
Title:  ______________________________
 

 
 
2

--------------------------------------------------------------------------------

 